UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 05635 ) Exact name of registrant as specified in charter: Putnam Diversified Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2006 Date of reporting period: June 30, 2006 Item 1. Schedule of Investments: Putnam Diversified Income Trust The fund's portfolio 6/30/06 (Unaudited) CORPORATE BONDS AND NOTES (25.2%)(a) Principal amount Value Basic Materials (2.1%) Chaparral Steel Co. company guaranty 10s, 2013 $3,133,000 $3,414,970 Cognis Holding GmbH & Co. 144A sr. notes 9 1/2s, 2014 (Germany) EUR 1,845,000 2,607,689 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) $1,715,000 1,560,650 Compass Minerals International, Inc. sr. notes stepped-coupon zero % (12 3/4s, 12/15/07), 2012 (STP) 5,065,000 4,811,750 Covalence Specialty Materials Corp. 144A sr. sub. notes 10 1/4s, 2016 2,050,000 1,968,000 Crystal US Holdings, LLC sr. disc. notes stepped-coupon Ser. A, zero % (10s, 10/1/09), 2014 (STP) 2,665,000 2,112,013 Equistar Chemicals LP/Equistar Funding Corp. company guaranty 10 1/8s, 2008 4,059,000 4,292,393 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 4,625,000 4,960,313 Huntsman, LLC company guaranty 11 5/8s, 2010 2,259,000 2,496,195 Innophos, Inc. company guaranty 8 7/8s, 2014 1,720,000 1,694,200 International Steel Group, Inc. sr. notes 6 1/2s, 2014 930,000 878,850 JSG Holding PLC 144A sr. notes 11 1/2s, 2015 (Ireland) (PIK) EUR 1,107,587 1,432,335 Lyondell Chemical Co. company guaranty 10 1/2s, 2013 $715,000 786,500 MDP Acquisitions PLC sr. notes 9 5/8s, 2012 (Ireland) 1,640,000 1,689,200 MDP Acquisitions PLC sr. notes Ser. EUR, 10 1/8s, 2012 (Ireland) EUR 3,045,000 4,231,726 Nalco Co. sr. sub. notes 9s, 2013 EUR 505,000 675,342 Nalco Co. sr. sub. notes 8 7/8s, 2013 $2,213,000 2,229,598 Novelis, Inc. 144A sr. notes 7 3/4s, 2015 4,915,000 4,718,400 PQ Corp. company guaranty 7 1/2s, 2013 895,000 841,300 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 2,750,000 3,593,224 Steel Dynamics, Inc. company guaranty 9 1/2s, 2009 $4,955,000 5,128,425 Sterling Chemicals, Inc. sec. notes 10s, 2007 (PIK) 862,593 823,776 Stone Container Corp. sr. notes 9 3/4s, 2011 865,000 889,869 Stone Container Finance company guaranty 7 3/8s, 2014 (Canada) 1,080,000 955,800 United States Steel Corp. sr. notes 9 3/4s, 2010 943,000 1,004,295 United States Steel, LLC sr. notes 10 3/4s, 2008 682,000 733,150 Capital Goods (1.4%) Allied Waste North America, Inc. company guaranty Ser. B, 8 1/2s, 2008 5,158,000 5,338,530 Blount, Inc. sr. sub. notes 8 7/8s, 2012 3,190,000 3,174,050 Browning-Ferris Industries, Inc. sr. notes 6 3/8s, 2008 2,115,000 2,104,425 Crown Cork & Seal Co. Inc. debs. 8s, 2023 614,000 566,415 Decrane Aircraft Holdings Co. company guaranty zero %, 2008 (acquired 7/23/04, cost $1,281,482) (RES) 4,945,000 3,461,500 L-3 Communications Corp. company guaranty 6 1/8s, 2013 10,381,000 9,887,903 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 3,094,000 2,885,155 Legrand SA debs. 8 1/2s, 2025 (France) 4,999,000 5,711,358 Manitowoc Co., Inc. (The) company guaranty 10 1/2s, 2012 256,000 275,840 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 1,510,000 1,479,800 Mueller Group, Inc. sr. sub. notes 10s, 2012 1,224,000 1,315,800 Owens-Brockway Glass sr. sec. notes 8 3/4s, 2012 2,368,000 2,465,680 Owens-Illinois, Inc. debs. 7 1/2s, 2010 453,000 442,808 Siebe PLC 144A sr. unsub. 6 1/2s, 2010 (United Kingdom) 1,681,000 1,722,075 Terex Corp. company guaranty 9 1/4s, 2011 1,310,000 1,391,875 Communication Services (1.5%) American Cellular Corp. company guaranty 9 1/2s, 2009 1,350,000 1,380,375 Cincinnati Bell Telephone company guaranty 6.3s, 2028 1,105,000 955,825 Cincinnati Bell, Inc. company guaranty 7s, 2015 3,374,000 3,179,995 Citizens Communications Co. sr. notes 6 1/4s, 2013 6,819,000 6,443,955 Inmarsat Finance PLC company guaranty 7 5/8s, 2012 (United Kingdom) 1,561,000 1,600,025 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 10/15/08), 2012 (United Kingdom) (STP) 6,814,000 5,800,418 iPCS, Inc. sr. notes 11 1/2s, 2012 2,160,000 2,408,400 IWO Holdings, Inc. sec. FRN 9.257s, 2012 680,000 703,800 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 3,595,000 3,505,125 Qwest Corp. debs. 7 1/4s, 2025 1,375,000 1,285,625 Qwest Corp. notes 8 7/8s, 2012 8,725,000 9,204,875 Rogers Cantel, Inc. debs. 9 3/4s, 2016 (Canada) 1,265,000 1,457,913 Rural Cellular Corp. sr. sub. notes 9 3/4s, 2010 5,671,000 5,649,734 Consumer Cyclicals (4.6%) Boyd Gaming Corp. sr. sub. notes 8 3/4s, 2012 2,415,000 2,532,731 Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 1,175,000 1,185,281 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 1,325,000 1,257,094 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 2,106,443 2,085,379 Dex Media West, LLC/Dex Media Finance Co. sr. notes Ser. B, 8 1/2s, 2010 217,000 225,138 Dex Media, Inc. notes 8s, 2013 913,000 917,565 FelCor Lodging LP company guaranty 8 1/2s, 2008 (R) 3,792,000 4,019,520 Ford Motor Credit Corp. notes 7 7/8s, 2010 1,100,000 1,014,741 Ford Motor Credit Corp. notes 7 3/8s, 2009 1,634,000 1,510,695 Ford Motor Credit Corp. 144A sr. unsecd. notes 9 3/4s, General Motors Acceptance Corp. FRN 6.457s, 2007 General Motors Acceptance Corp. FRN Ser. MTN, 6.039s, General Motors Acceptance Corp. notes 7 3/4s, 2010 General Motors Acceptance Corp. notes 6 7/8s, 2012 General Motors Acceptance Corp. notes 6 3/4s, 2014 General Motors Acceptance Corp. sr. unsub. notes 5.85s, 2009 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) Jostens IH Corp. company guaranty 7 5/8s, 2012 Levi Strauss & Co. sr. notes 9 3/4s, 2015 Levi Strauss & Co. 144A sr. notes 8 7/8s, 2016 Meritor Automotive, Inc. notes 6.8s, 2009 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 MGM Mirage, Inc. company guaranty 6s, 2009 Mirage Resorts, Inc. debs. 7 1/4s, 2017 Movie Gallery, Inc. sr. unsecd. notes 11s, 2012 Owens Corning notes 7 1/2s, 2005 (In default) (NON)(DEF) Oxford Industries, Inc. sr. notes 8 7/8s, 2011 Park Place Entertainment Corp. sr. notes 7s, 2013 Park Place Entertainment Corp. sr. sub. notes 7 7/8s, Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, PRIMEDIA, Inc. sr. notes 8s, 2013 R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 R.H. Donnelley Corp. 144A sr. disc. notes Ser. A-2, 6 7/8s, 2013 Reader's Digest Association, Inc. (The) sr. notes 6 1/2s, 2011 Resorts International Hotel and Casino, Inc. company guaranty 11 1/2s, 2009 Scientific Games Corp. company guaranty 6 1/4s, 2012 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 Standard Pacific Corp. sr. notes 7 3/4s, 2013 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 7/8s, 2012 Starwood Hotels & Resorts Worldwide, Inc. debs. 7 3/8s, 2015 Station Casinos, Inc. sr. notes 6s, 2012 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, United Auto Group, Inc. company guaranty 9 5/8s, 2012 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 Consumer Staples (3.7%) Affinity Group, Inc. sr. sub. notes 9s, 2012 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 Archibald Candy Corp. company guaranty 10s, 2007 (In default) (F)(NON) Avis Budget Care Rental LLC 144A sr. notes 7 3/4s, 2016 Brand Services, Inc. company guaranty 12s, 2012 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 CCH I Holdings, LLC company guaranty stepped-coupon zero % (12 1/8s, 11/15/07), 2015 (STP) CCH, LLC/Capital Corp. sr. notes 10 1/4s, 2010 CCH I, LLC secd. notes 11s, 2015 CCH II, LLC/Capital Corp. sr. notes Ser. B, 10 1/4s, Church & Dwight Co., Inc. company guaranty 6s, 2012 Cinemark USA, Inc. sr. sub. notes 9s, 2013 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) Constellation Brands, Inc. sr. sub. notes Ser. B, 8 1/8s, 2012 CSC Holdings, Inc. debs. 7 5/8s, 2018 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 CSC Holdings, Inc. 144A sr. notes 7 1/4s, 2012 Dean Foods Co. company guaranty 7s, 2016 Dean Foods Co. sr. notes 6 5/8s, 2009 Del Monte Corp. company guaranty 6 3/4s, 2015 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 Echostar DBS Corp. company guaranty 6 5/8s, 2014 Jean Coutu Group, Inc. sr. notes 7 5/8s, 2012 (Canada) Jean Coutu Group, Inc. sr. sub. notes 8 1/2s, 2014 (Canada) Pinnacle Foods Holding Corp. sr. sub. notes 8 1/4s, Playtex Products, Inc. company guaranty 9 3/8s, 2011 Playtex Products, Inc. sec. notes 8s, 2011 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 Rainbow National Services, LLC 144A sr. notes 8 3/4s, Remington Arms Co., Inc. company guaranty 10 1/2s, 2011 Sbarro, Inc. company guaranty 11s, 2009 Scotts Co. (The) sr. sub. notes 6 5/8s, 2013 Six Flags, Inc. sr. notes 9 5/8s, 2014 Young Broadcasting, Inc. company guaranty 10s, 2011 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 Energy (4.9%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 Bluewater Finance, Ltd. company guaranty 10 1/4s, 2012 (Cayman Islands) CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 Dresser, Inc. company guaranty 9 7/8s, 2011 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 Forest Oil Corp. sr. notes 8s, 2011 Forest Oil Corp. sr. notes 8s, 2008 Gazprom OAO 144A notes 9 5/8s, 2013 (Germany) Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 Massey Energy Co. sr. notes 6 5/8s, 2010 Newfield Exploration Co. sr. notes 7 5/8s, 2011 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 Peabody Energy Corp. sr. notes 5 7/8s, 2016 Pemex Finance, Ltd. bonds 9.69s, 2009 (Cayman Islands) Pemex Project Funding Master Trust company guaranty 10s, 2027 Pemex Project Funding Master Trust company guaranty 8 5/8s, 2022 Pemex Project Funding Master Trust company guaranty 5 3/4s, 2015 Pemex Project Funding Master Trust 144A company guaranty 5 3/4s, 2015 PetroHawk Energy Corp 144A sr. notes 9 1/8s, 2013 Plains Exploration & Production Co. sr. notes 7 1/8s, Plains Exploration & Production Co. sr. sub. notes 8 3/4s, 2012 Pogo Producing Co. sr. sub. notes Ser. B, 8 1/4s, 2011 Pride International, Inc. sr. notes 7 3/8s, 2014 Seabulk International, Inc. company guaranty 9 1/2s, Financial (1.5%) Bosphorus Financial Services, Ltd. 144A sec. FRN 7.205s, 2012 (Cayman Islands) Crescent Real Estate Equities LP notes 7 1/2s, 2007 (R) Liberty Mutual Insurance 144A notes 7.697s, 2097 UBS Luxembourg SA for Sberbank unsec. sub. notes stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Luxembourg) (STP) VTB Capital SA bonds 6 1/4s, 2035 (Luxembourg) VTB Capital SA sr. notes 6 1/4s, 2035 (Luxembourg) VTB Capital SA 144A notes 7 1/2s, 2011 (Luxembourg) Health Care (2.0%) Community Health Systems, Inc. sr. sub. notes 6 1/2s, DaVita, Inc. company guaranty 6 5/8s, 2013 HCA, Inc. debs. 7.19s, 2015 HCA, Inc. notes 8.36s, 2024 HCA, Inc. notes 6 3/8s, 2015 HCA, Inc. notes 6 1/4s, 2013 HCA, Inc. notes 5 3/4s, 2014 MedQuest, Inc. company guaranty Ser. B, 11 7/8s, 2012 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 Service Corporation International debs. 7 7/8s, 2013 Service Corporation International notes Ser. *, 7.7s, Service Corporation International sr. notes 6 3/4s, Stewart Enterprises, Inc. sr. notes 7 3/4s, 2013 Tenet Healthcare Corp. notes 7 3/8s, 2013 Tenet Healthcare Corp. sr. notes 9 7/8s, 2014 Triad Hospitals, Inc. sr. notes 7s, 2012 Triad Hospitals, Inc. sr. sub. notes 7s, 2013 US Oncology, Inc. company guaranty 9s, 2012 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) Technology (0.6%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 Freescale Semiconductor, Inc. sr. notes Ser. B, 7 1/8s, 2014 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) SunGard Data Systems, Inc. 144A sr. unsecd. notes 9 1/8s, 2013 Xerox Corp. sr. notes 7 5/8s, 2013 Transportation (0.2%) CalAir, LLC/CalAir Capital Corp. company guaranty 8 1/8s, 2008 5,235,000 Utilities & Power (2.7%) AES Corp. (The) sr. notes 8 7/8s, 2011 361,000 379,050 AES Corp. (The) sr. notes 8 3/4s, 2008 196,000 202,370 AES Corp. (The) 144A sec. notes 9s, 2015 4,036,000 4,338,700 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 3,250,000 3,477,500 ANR Pipeline Co. debs. 9 5/8s, 2021 1,572,000 1,833,496 Centrais Electricas Brasileirass SA 144A sr. notes 7 3/4s, 2015 (Brazil) 2,743,000 2,746,566 CMS Energy Corp. sr. notes 8.9s, 2008 1,200,000 1,248,000 CMS Energy Corp. sr. notes 7 3/4s, 2010 1,225,000 1,243,375 Colorado Interstate Gas Co. debs. 6.85s, 2037 2,495,000 2,503,862 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 700,000 636,145 Edison Mission Energy 144A sr. notes 7 3/4s, 2016 634,000 622,905 Edison Mission Energy 144A sr. notes 7 1/2s, 2013 760,000 744,800 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,315,000 1,421,669 El Paso Production Holding Co. company guaranty 7 3/4s, 2013 5,263,000 5,302,473 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 3,632,000 3,441,320 Midwest Generation, LLC sec. sr. notes 8 3/4s, 2034 5,601,000 5,937,060 Mission Energy Holding Co. sec. notes 13 1/2s, 2008 4,402,000 4,908,230 Monongahela Power Co. 1st mtge. 6.7s, 2014 2,885,000 2,985,489 Northwestern Corp. sec. notes 5 7/8s, 2014 2,525,000 2,473,785 Orion Power Holdings, Inc. sr. notes 12s, 2010 5,195,000 5,870,350 SEMCO Energy, Inc. sr. notes 7 3/4s, 2013 3,346,000 3,356,229 Teco Energy, Inc. notes 7.2s, 2011 1,165,000 1,172,281 Teco Energy, Inc. notes 7s, 2012 1,500,000 1,492,500 Teco Energy, Inc. sr. notes 6 3/4s, 2015 221,000 214,923 Tennessee Gas Pipeline Co. debs. 7s, 2028 520,000 481,478 Tennessee Gas Pipeline Co. unsecd. notes 7 1/2s, 2017 1,052,000 1,052,663 Transcontinental Gas Pipeline Corp. debs. 7 1/4s, 2026 3,235,000 3,150,081 Utilicorp Canada Finance Corp. company guaranty 7 3/4s, 2011 (Canada) 4,309,000 4,459,815 Utilicorp United, Inc. sr. notes 9.95s, 2011 61,000 68,663 Veolia Environnement sr. unsub. notes Ser. EMTN, 5 3/8s, 2018 (France) EUR 3,125,000 4,077,216 Williams Cos., Inc. (The) notes 8 3/4s, 2032 $640,000 696,000 Williams Cos., Inc. (The) notes 7 5/8s, 2019 3,475,000 3,527,125 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 949,000 925,275 York Power Funding 144A notes 12s, 2007 (Cayman Islands) (In default) (F)(NON) 1,327,347 110,701 Total corporate bonds and notes (cost $740,686,241) FOREIGN GOVERNMENT BONDS AND NOTES (21.1%)(a) Principal amount Value Argentina (Republic of) FRB 5.59s, 2012 $32,235,000 $29,787,648 Barbados (Government of) 144A bonds 6 5/8s, 2035 2,651,000 2,392,528 Brazil (Federal Republic of) bonds 10 1/2s, 2014 1,775,000 2,137,100 Brazil (Federal Republic of) bonds 8 7/8s, 2019 8,000,000 8,800,000 Brazil (Federal Republic of) bonds 5.502s, 2016 6,220,000 2,815,520 Brazil (Federal Republic of) notes 11s, 2012 12,685,000 15,126,863 Brazil (Federal Republic of) notes 8 3/4s, 2025 9,026,000 9,906,035 Canada (Government of) bonds 5 1/2s, 2010 CAD 9,650,000 8,994,689 Canada (Government of) bonds Ser. WB60, 7 1/4s, 2007 CAD 8,915,000 8,214,982 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 1,550,000 1,608,693 Colombia (Republic of) notes 10s, 2012 $9,334,000 10,491,416 Colombia (Republic of) notes 0.005s, 2015 2,005,000,000 876,987 El Salvador (Republic of) notes 7.65s, 2035 1,480,000 1,417,100 El Salvador (Republic of) 144A bonds 7 3/4s, 2023 2,925,000 3,042,000 France (Government of) bonds 5 3/4s, 2032 EUR 17,480,000 27,220,083 France (Government of) bonds 5 1/2s, 2010 EUR 22,675,000 30,917,822 France (Government of) bonds 4s, 2013 EUR 32,000,000 41,055,192 France (Government of) bonds 4s, 2009 EUR 6,430,000 8,290,631 France (Government of) bonds Ser. OATe, 3s, 2012 EUR 24,351,525 33,518,245 Germany (Federal Republic of) bonds Ser. 2, 5s, 2012 EUR 9,780,000 13,178,931 Ireland (Republic of) bonds 5s, 2013 EUR 49,300,000 66,934,131 Japan (Government of) bonds Ser. 239, 0.2s, 2007 JPY 16,750,000,000 145,472,913 Japan (Government of) 10yr bonds Ser. 244, 1s, 2012 JPY 23,000,000 193,532 Peru (Republic of) bonds 7.35s, 2025 $2,870,000 2,740,850 Philippines (Republic of) bonds 9 1/2s, 2024 11,312,000 12,612,880 Russia (Federation of) unsub. stepped-coupon 5s (7 1/2s, 3/31/07), 2030 (STP) 26,814,975 28,423,874 Russia (Ministry of Finance) debs. Ser. V, 3s, 2008 7,605,000 7,177,599 South Africa (Republic of) notes 7 3/8s, 2012 5,995,000 6,189,838 South Africa (Republic of) notes 6 1/2s, 2014 8,050,000 8,001,700 Spain (Kingdom of) bonds 5s, 2012 EUR 15,000,000 20,266,974 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 215,045,000 35,373,998 United Mexican States bonds Ser. MTN, 8.3s, 2031 $7,775,000 8,902,375 Venezuela (Republic of) notes 10 3/4s, 2013 5,710,000 6,817,740 Total foreign government bonds and notes (cost $588,839,865) COLLATERALIZED MORTGAGE OBLIGATIONS (16.3%)(a) Principal amount Value Amresco Commercial Mortgage Funding I Ser. 97-C1, Class G, 7s, 2029 $1,758,000 $1,762,266 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 1,170,000 1,153,589 Ser. 01-1, Class K, 6 1/8s, 2036 2,633,000 1,985,626 Banc of America Large Loan 144A FRB Ser. 02-FL2A, Class L1, 8.337s, 2014 1,090,000 1,087,830 FRB Ser. 02-FL2A, Class K1, 7.837s, 2014 399,575 398,940 FRB Ser. 05-BOCA, Class M, 7.299s, 2016 2,249,000 2,247,940 FRB Ser. 05-ESHA, Class K, 6.984s, 2020 FRB Ser. 05-BOCA, Class L, 6.899s, 2016 FRB Ser. 06-LAQ, Class M, 6.995s, 2021 FRB Ser. 06-LAQ, Class L, 6.895s, 2021 FRB Ser. 05-BOCA, Class K, 6.549s, 2016 FRB Ser. 05-BOCA, Class J, 6.299s, 2016 FRB Ser. 05-BOCA, Class H, 6.149s, 2016 Ser. 03-BBA2, Class X1A, Interest Only (IO), 0.169s, Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 05-LXR1, Class J, 6.849s, 2018 Bear Stearns Commercial Mortgage Securitization Corp. Ser. 00-WF2, Class F, 8.455s, 2032 Broadgate Financing PLC sec. FRB Ser. D, 5.553s, 2023 (United Kingdom) GBP Commercial Mortgage Acceptance Corp. Ser. 97-ML1, IO, 0.917s, 2017 $113,638,327 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 01-FL5A, Class G, 5.963s, 2013 (acquired 9/26/05, cost $5,752,095) (RES) Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class L, 7.049s, 2020 Ser. 1998-C2, Class F, 6 3/4s, 2030 FRB Ser. 05-TFLA, Class K, 6.499s, 2020 Ser. 98-C1, Class F, 6s, 2040 Ser. 02-CP5, Class M, 5 1/4s, 2035 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.985s, 2031 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 Ser. 98-CF2, Class B5, 5.95s, 2031 DLJ Mortgage Acceptance Corp. 144A Ser. 97-CF1, Class B2, 8.16s, 2030 Ser. 97-CF1, Class B1, 7.91s, 2030 European Loan Conduit FRB Ser. 6X, Class E, 6.402s, 2010 (United Kingdom) GBP European Loan Conduit 144A FRB Ser. 6A, Class F, 6.902s, 2010 (United Kingdom) GBP FRB Ser. 22A, Class D, 5.502s, 2014 (Ireland) GBP European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 5.514s, 2014 (United Kingdom) GBP Fannie Mae Ser. 03-W6, Class PT1, 9.679s, 2042 $117,676 Ser. 06-20, Class IP, IO, 8s, 2030 Ser. 04-W8, Class 3A, 7 1/2s, 2044 Ser. 04-W2, Class 5A, 7 1/2s, 2044 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 Ser. 03-W4, Class 4A, 7 1/2s, 2042 Ser. 03-W3, Class 1A3, 7 1/2s, 2042 Ser. 02-T19, Class A3, 7 1/2s, 2042 Ser. 03-W2, Class 1A3, 7 1/2s, 2042 Ser. 02-W6, Class 2A, 7 1/2s, 2042 Ser. 02-T12, Class A3, 7 1/2s, 2042 Ser. 02-W1, Class 2A, 7 1/2s, 2042 Ser. 02-14, Class A2, 7 1/2s, 2042 Ser. 01-T10, Class A2, 7 1/2s, 2041 Ser. 02-T4, Class A3, 7 1/2s, 2041 Ser. 01-T8, Class A1, 7 1/2s, 2041 Ser. 01-T7, Class A1, 7 1/2s, 2041 Ser. 01-T3, Class A1, 7 1/2s, 2040 Ser. 01-T1, Class A1, 7 1/2s, 2040 Ser. 99-T2, Class A1, 7 1/2s, 2039 Ser. 00-T6, Class A1, 7 1/2s, 2030 Ser. 02-W7, Class A5, 7 1/2s, 2029 Ser. 01-T4, Class A1, 7 1/2s, 2028 Ser. 02-W3, Class A5, 7 1/2s, 2028 Ser. 01-T10, Class A1, 7s, 2041 Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 IFB Ser. 06-42, Class PS, 6.338s, 2036 Ser. 04-78, Class HI, IO, 6s, 2034 Ser. 03-86, Class IB, IO, 5 1/2s, 2028 IFB Ser. 05-74, Class CS, 5.383s, 2035 IFB Ser. 05-74, Class CP, 5.234s, 2035 IFB Ser. 05-76, Class SA, 5.234s, 2034 IFB Ser. 06-27, Class SP, 5.051s, 2036 IFB Ser. 06-8, Class HP, 5.051s, 2036 IFB Ser. 06-8, Class WK, 5.051s, 2036 IFB Ser. 05-106, Class US, 5.051s, 2035 IFB Ser. 05-99, Class SA, 5.051s, 2035 IFB Ser. 05-114, Class SP, 4.943s, 2036 IFB Ser. 05-95, Class CP, 4.081s, 2035 IFB Ser. 05-95, Class OP, 3.915s, 2035 IFB Ser. 05-83, Class QP, 3.556s, 2034 IFB Ser. 02-36, Class QH, IO, 2.728s, 2029 IFB Ser. 03-66, Class SA, IO, 2.328s, 2033 IFB Ser. 03-48, Class S, IO, 2.228s, 2033 IFB Ser. 05-56, Class TP, 2.183s, 2033 Ser. 03-W10, Class 3, IO, 1.931s, 2043 IFB Ser. 05-113, Class DI, IO, 1.908s, 2036 IFB Ser. 04-51, Class S0, IO, 1.728s, 2034 IFB Ser. 05-105, Class S, IO, 1.378s, 2035 IFB Ser. 05-95, Class CI, IO, 1.378s, 2035 IFB Ser. 05-84, Class SG, IO, 1.378s, 2035 IFB Ser. 05-87, Class SG, IO, 1.378s, 2035 IFB Ser. 05-69, Class AS, IO, 1.378s, 2035 IFB Ser. 05-104, Class NI, IO, 1.378s, 2035 IFB Ser. 04-92, Class S, IO, 1.378s, 2034 IFB Ser. 05-104, Class SI, IO, 1.378s, 2033 IFB Ser. 05-83, Class QI, IO, 1.368s, 2035 IFB Ser. 05-92, Class SC, IO, 1.358s, 2035 IFB Ser. 06-20, Class PI, IO, 1.358s, 2030 IFB Ser. 05-83, Class SL, IO, 1.348s, 2035 IFB Ser. 06-20, Class IG, IO, 1.328s, 2036 IFB Ser. 06-8, Class NS, IO, 1.308s, 2036 IFB Ser. 06-45, Class SM, IO, 1.278s, 2036 IFB Ser. 06-20, Class IB, IO, 1.268s, 2036 IFB Ser. 05-95, Class OI, IO, 1.268s, 2035 IFB Ser. 06-42, Class CI, IO, 1.228s, 2036 IFB Ser. 03-112, Class SA, IO, 1.178s, 2028 Ser. 03-W17, Class 12, IO, 1.154s, 2033 Ser. 03-W10, Class 1A, IO, 1.11s, 2043 Ser. 03-W10, Class 3A, IO, 1.087s, 2043 Ser. 01-T1, Class 1, IO, 0.84s, 2040 IFB Ser. 05-67, Class BS, IO, 0.828s, 2035 IFB Ser. 05-74, Class SE, IO, 0.778s, 2035 Ser. 00-T6, IO, 0.753s, 2030 IFB Ser. 05-87, Class SE, IO, 0.728s, 2035 IFB Ser. 04-54, Class SW, IO, 0.678s, 2033 Ser. 02-T18, IO, 0.524s, 2042 Ser. 02-W8, Class 1, IO, 0.365s, 2042 Ser. 363, Class 1, Principal Only (PO), zero %, 2035 Ser. 361, Class 1, PO, zero %, 2035 Ser. 04-38, Class AO, PO, zero %, 2034 Ser. 342, Class 1, PO, zero %, 2033 Ser. 02-82, Class TO, PO, zero %, 2032 Ser. 04-61, Class CO, PO, zero %, 2031 Ser. 99-51, Class N, PO, zero %, 2029 FRB Ser. 05-117, Class GF, zero %, 2036 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1A3, 7 1/2s, 2043 Ser. T-58, Class 4A, 7 1/2s, 2043 Ser. T-42, Class A5, 7 1/2s, 2042 Ser. T-41, Class 3A, 7 1/2s, 2032 Ser. T-60, Class 1A2, 7s, 2044 Ser. T-57, Class 1AX, IO, 0.454s, 2043 FFCA Secured Lending Corp. Ser. 00-1, Class X, IO, 1.408s, 2020 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 Freddie Mac IFB Ser. 2771, Class SV, 7.015s, 2034 IFB Ser. 2963, Class SV, 7.125s, 2034 IFB Ser. 2763, Class SC, 7.125s, 2032 Ser. 3114, Class BL, IO, 7 1/2s, 2030 IFB Ser. 3081, Class DC, 5.001s, 2035 IFB Ser. 3114, Class GK, 5.925s, 2036 IFB Ser. 2996, Class SA, 5.036s, 2035 IFB Ser. 2979, Class AS, 4.588s, 2034 IFB Ser. 3072, Class SA, 4.441s, 2035 Ser. 2852, Class WI, IO, 5s, 2019 IFB Ser. 3072, Class SM, 4.111s, 2035 IFB Ser. 3072, Class SB, 3.965s, 2035 IFB Ser. 3065, Class DC, 3.754s, 2035 IFB Ser. 3050, Class SA, 3.453s, 2034 IFB Ser. 2828, Class GI, IO, 2.301s, 2034 IFB Ser. 2869, Class JS, IO, 2.051s, 2034 IFB Ser. 2882, Class SL, IO, 2.001s, 2034 IFB Ser. 2770, Class SH, IO, 1.901s, 2034 IFB Ser. 2828, Class TI, IO, 1.851s, 2030 Ser. 2852, Class VS, IO, 1.794s, 2034 IFB Ser. 3033, Class SF, IO, 1.601s, 2035 IFB Ser. 3028, Class ES, IO, 1.551s, 2035 IFB Ser. 3042, Class SP, IO, 1.551s, 2035 IFB Ser. 3045, Class DI, IO, 1.531s, 2035 IFB Ser. 3054, Class CS, IO, 1.501s, 2035 IFB Ser. 3107, Class DC, IO, 1.501s, 2035 IFB Ser. 3066, Class SI, IO, 1.501s, 2035 IFB Ser. 3031, Class BI, IO, 1.491s, 2035 IFB Ser. 3067, Class SI, IO, 1.451s, 2035 IFB Ser. 3114, Class TS, IO, 1.451s, 2030 IFB Ser. 3114, Class BI, IO, 1.451s, 2030 IFB Ser. 3174, Class BS, IO, 1.44s, 2036 IFB Ser. 3065, Class DI, IO, 1.421s, 2035 IFB Ser. 3081, Class DI, IO, 1.281s, 2035 IFB Ser. 3016, Class SP, IO, 0.911s, 2035 IFB Ser. 3016, Class SQ, IO, 0.911s, 2035 IFB Ser. 2937, Class SY, IO, 0.901s, 2035 IFB Ser. 2815, Class S, IO, 0.801s, 2032 Ser. 236, PO, zero %, 2036 Ser. 3045, Class DO, PO, zero %, 2035 Ser. 231, PO, zero %, 2035 Ser. 228, PO, zero %, 2035 Ser. 215, PO, zero %, 2031 Ser. 2235, PO, zero %, 2030 Ser. 2191, Class MO, PO, zero %, 2027 Ser. 1208, Class F, PO, zero %, 2022 FRB Ser. 3022, Class TC, zero %, 2035 FRB Ser. 2986, Class XT, zero %, 2035 FRB Ser. 3046, Class WF, zero %, 2035 FRB Ser. 3054, Class XF, zero %, 2034 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.786s, 2033 Ser. 00-1, Class G, 6.131s, 2033 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 Government National Mortgage Association IFB Ser. 05-66, Class SP, 3.473s, 2035 IFB Ser. 04-86, Class SW, IO, 1.483s, 2034 IFB Ser. 06-26, Class S, IO, 1.42s, 2036 IFB Ser. 05-65, Class SI, IO, 1.083s, 2035 IFB Ser. 05-68, Class SI, IO, 1.033s, 2035 IFB Ser. 06-14, Class S, IO, 0.983s, 2036 IFB Ser. 05-51, Class SJ, IO, 0.933s, 2035 IFB Ser. 05-68, Class S, IO, 0.933s, 2035 Ser. 99-31, Class MP, PO, zero %, 2029 Ser. 98-2, Class EA, PO, zero %, 2028 456,433 345,642 GS Mortgage Securities Corp. II 144A FRB Ser. 03-FL6A, Class L, 8.449s, 2015 1,843,461 1,853,830 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,960,723 1,790,824 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 3,076,335 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 03-LLFA, Class L, 9.109s, 2014 4,196,208 4,192,327 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 4,511,500 3,597,217 Ser. 04-1A, Class K, 5.45s, 2040 1,653,000 1,282,626 Ser. 04-1A, Class L, 5.45s, 2040 752,500 534,745 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.139s, 2028 23,789,121 1,069,583 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.05s, 2037 8,352,605 3,052,290 Morgan Stanley Capital I 144A Ser. 04-RR, Class F7, 6s, 2039 13,869,752 9,496,211 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.095s, 2030 2,378,284 2,422,927 Ser. 97-MC2, Class X, IO, 1.402s, 2012 16,225,021 138,172 Permanent Financing PLC FRB Ser. 8, Class 2C, 5.7s, 2042 (United Kingdom) 973,000 972,636 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 880,000 815,197 Quick Star PLC FRB Ser. 1, Class D, 5.527s, 2011 (United Kingdom) GBP 2,666,641 4,931,419 Salomon Brothers Mortgage Securities VII 144A Ser. 03-CDCA, Class X3CD, IO, 1.43s, 2015 $9,347,925 37,121 SBA CMBS Trust 144A Ser. 05-1A, Class E, 6.706s, 2035 1,580,000 1,546,233 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 1,339,000 1,098,864 Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 1,590,000 1,193,184 Ser. 04-1A, Class M, 5s, 2018 (Cayman Islands) 1,438,000 1,179,160 Ser. 04-1A, Class N, 5s, 2018 (Cayman Islands) 1,371,000 1,029,594 Titan Europe PLC 144A FRB Ser. 05-CT1A, Class D, 5.702s, 2014 (Ireland) GBP 3,522,168 6,513,545 FRB Ser. 05-CT2A, Class E, 5.677s, 2014 (Ireland) GBP 1,661,000 3,071,687 FRB Ser. 04-2A, Class D, 3.664s, 2014 (Ireland) EUR 2,506,662 3,204,767 FRB Ser. 04-2A, Class C, 3.264s, 2014 (Ireland) EUR 1,142,536 1,460,733 URSUS EPC 144A FRB Ser. 1-A, Class D, 5.542s, 2012 (Ireland) GBP 2,575,068 4,762,073 Ser. 1-A, Class X1, IO, 3s, 2012 (Ireland) GBP 5,000 1,357,701 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 8.499s, 2018 $3,292,000 3,285,910 Total collateralized mortgage obligations (cost $494,363,525) ASSET-BACKED SECURITIES (16.2%)(a) Principal amount Value Aegis Asset Backed Securities Trust 144A Ser. 04-2N, Class N1, 4 1/2s, 2034 $11,700 $11,661 Americredit Automobile Receivables Trust 144A Ser. 05-1, Class E, 5.82s, 2012 2,384,014 2,380,199 Ameriquest Finance NIM Trust 144A Ser. 04-RN9, Class N2, 10s, 2034 (Cayman Islands) 1,770,000 1,646,100 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 2,906,000 2,874,687 Ser. 04-1A, Class E, 6.42s, 2039 1,768,000 1,699,746 Asset Backed Funding Corp. NIM Trust 144A Ser. 04-0PT5, Class N1, 4.45s, 2034 (Cayman Islands) 9,599 9,586 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 5.967s, 2033 2,131,062 2,134,225 Bank One Issuance Trust FRB Ser. 03-C4, Class C4, 6.229s, 2011 3,310,000 3,372,450 Bear Stearns Asset Backed Securities NIM Trust 144A Ser. 04-HE10, Class A1, 4 1/4s, 2034 (Cayman Islands) 186,620 185,454 Ser. 04-HE6, Class A1, 5 1/4s, 2034 (Cayman Islands) 34,275 34,275 Ser. 04-HE7N, Class A1, 5 1/4s, 2034 71,407 71,407 Ser. 04-FR1, Class A1, 5s, 2034 1,512 1,512 Bear Stearns Asset Backed Securities, Inc. Ser. 04-FR3, Class M6, 8.573s, 2034 1,703,000 1,700,871 FRB Ser. 06-HE2, Class M10, 7.573s, 2036 1,582,000 1,438,631 FRB Ser. 06-PC1, Class M9, 7.073s, 2035 885,000 717,956 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A2, 7.575s, 2030 1,113,612 775,816 Ser. 00-A, Class A4, 8.29s, 2030 5,169,695 3,678,561 Ser. 99-B, Class A3, 7.18s, 2015 8,107,173 5,315,265 Ser. 99-B, Class A4, 7.3s, 2016 5,473,156 3,671,136 Broadhollow Funding, LLC 144A FRB Ser. 04-A, Class Sub, 6.57s, 2009 2,733,000 2,764,703 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 1,000,000 989,688 CARSS Finance Limited Partnership 144A FRB Ser. 04-A, Class B2, 6.149s, 2011 (Cayman Islands) 269,900 270,412 CARSSX Finance, Ltd. 144A FRB Ser. 04-AA, Class B3, 8.549s, 2011 (Cayman Islands) 232,306 237,588 FRB Ser. 04-AA, Class B4, 10.699s, 2011 (Cayman Islands) 313,094 327,298 Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 6.449s, 2010 3,730,000 3,795,076 CHEC NIM Ltd., 144A Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) 338,111 336,437 Ser. 04-2, Class N3, 8s, 2034 (Cayman Islands) 422,000 397,240 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 7.823s, 2035 1,384,000 1,150,828 FRB Ser. 05-HE4, Class M12, 7.373s, 2035 1,931,000 1,543,065 FRB Ser. 06-WMC1, Class M10, 8.823s, 2035 424,000 379,099 Conseco Finance Securitizations Corp. Ser. 00-1, Class A5, 8.06s, 2031 4,206,000 3,598,180 Ser. 00-2, Class A4, 8.48s, 2030 548,609 545,926 Ser. 00-4, Class A4, 7.73s, 2031 4,293,636 4,033,785 Ser. 00-4, Class A5, 7.97s, 2032 1,762,000 1,397,983 Ser. 00-4, Class A6, 8.31s, 2032 Ser. 00-5, Class A7, 8.2s, 2032 Ser. 00-6, Class A5, 7.27s, 2032 Ser. 01-1, Class A5, 6.99s, 2032 Ser. 01-3, Class A3, 5.79s, 2033 Ser. 01-3, Class A4, 6.91s, 2033 Ser. 01-3, Class M2, 7.44s, 2033 Ser. 01-4, Class A4, 7.36s, 2033 Ser. 01-4, Class B1, 9.4s, 2033 Ser. 02-1, Class A, 6.681s, 2033 FRB Ser. 01-4, Class M1, 7.096s, 2033 Consumer Credit Reference IDX Securities 144A FRB Ser. 02-1A, Class A, 7.437s, 2007 Countrywide Alternative Loan Trust Ser. 06-OA10, Class XBI, IO, zero %, 2046 Countrywide Asset Backed Certificates 144A Ser. 04-6N, Class N1, 6 1/4s, 2035 Ser. 04-BC1N, Class Note, 5 1/2s, 2035 Countrywide Home Loans FRB Ser. 05-22, Class 2A1, 5.304s, 2035 Ser. 05-2, Class 2X, IO, 1.16s, 2035 Ser. 06-0A5, Class X, IO, 1.167s, 2046 Countrywide Home Loans 144A Ser. 03-R4, Class 1A, PO, zero %, 2034 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.619s, 2039 First Franklin Mortgage Loan NIM Trust 144A Ser. 04-FF10, Class N1, 4.45s, 2034 (Cayman Islands) Fort Point CDO, Ltd. FRB Ser. 03-2A, Class A2, 6.288s, 2038 (Cayman Islands) Fremont NIM Trust 144A Ser. 04-3, Class A, 4 1/2s, 2034 Ser. 04-3, Class B, 7 1/2s, 2034 G-Force CDO, Ltd. 144A Ser. 03-1A, Class E, 6.58s, 2038 (Cayman Islands) G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 7.323s, 2037 (Cayman Islands) Gears Auto Owner Trust Ser. 05-AA, Class E1, 8.22s, Granite Mortgages PLC FRB Ser. 02-1, Class 1C, 6.38s, 2042 (United Kingdom) FRB Ser. 02-2, Class 1C, 6.33s, 2043 (United Kingdom) FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR FRB Ser. 03-2, Class 3C, 6.18s, 2043 (United Kingdom) GBP Green Tree Financial Corp. Ser. 93-1, Class B, 8.45s, 2018 $3,818,099 Ser. 94-4, Class B2, 8.6s, 2019 Ser. 94-6, Class B2, 9s, 2020 Ser. 95-4, Class B1, 7.3s, 2025 Ser. 95-8, Class B1, 7.3s, 2026 Ser. 95-F, Class B2, 7.1s, 2021 Ser. 96-8, Class M1, 7.85s, 2027 Ser. 99-3, Class A5, 6.16s, 2031 Ser. 99-3, Class A7, 6.74s, 2031 Ser. 99-5, Class A5, 7.86s, 2030 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 Ser. 99-5, Class A4, 7.59s, 2028 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 GSAMP Trust 144A Ser. 04-NIM1, Class N2, zero %, 2034 Ser. 04-NIM2, Class N, 4 7/8s, 2034 GSMPS Mortgage Loan Trust 144A Ser. 01-2, IO, 0.189s, 2032 Ser. 05-RP1, Class 1AS, IO, 1.148s, 2035 ## Ser. 06-RP1, Class 1AS, IO, 0.868s, 2036 ## Guggenheim Structured Real Estate Funding, Ltd. FRB Ser. 05-1A, Class E, 7.123s, 2030 (Cayman Islands) Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 7.323s, 2030 (Cayman Islands) HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, Holmes Financing PLC FRB Ser. 4, Class 3C, 6.368s, 2040 (United Kingdom) FRB Ser. 8, Class 2C, 5.788s, 2040 (United Kingdom) JPMorgan Mortgage Acquisition Corp. FRB Ser. 05-OPT2, Class M11, 7.573s, 2035 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 8.073s, 2037 (Cayman Islands) FRB Ser. 03-1A, Class EFL, 8.302s, 2036 (Cayman Islands) Long Beach Mortgage Loan Trust Ser. 04-3, Class S1, IO, 4 1/2s, 2006 Ser. 04-3, Class S2, IO, 4 1/2s, 2006 FRB Ser. 06-2, Class M10, 7.823s, 2036 Long Beach Mortgage Loan Trust 144A FRB Ser. 06-2, Class B, 7.823s, 2036 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 5.43s, 2039 (United Kingdom) GBP Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 8.573s, 2032 $6,357,565 MASTR Adjustable Rate Mortgages Trust Ser. 04-13, Class 3A6, 3.786s, 2034 MASTR Asset Backed Securities NIM Trust 144A Ser. 04-CI5, Class N2, 9s, 2034 (Cayman Islands) Ser. 04-HE1A, Class Note, 5.191s, 2034 (Cayman Islands) MBNA Credit Card Master Note Trust FRB Ser. 03-C5, Class C5, 6.379s, 2010 Merrill Lynch Mortgage Investors, Inc. Ser. 03-WM3N, Class N1, 8s, 2034 FRB Ser. 05-A9, Class 3A1, 5.298s, 2035 Merrill Lynch Mortgage Investors, Inc. 144A Ser. 04-FM1N, Class N1, 5s, 2035 (Cayman Islands) Ser. 04-WM2N, Class N1, 4 1/2s, 2034 Ser. 04-WM3N, Class N1, 4 1/2s, 2035 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 8.523s, 2034 Morgan Stanley Auto Loan Trust 144A Ser. 04-HB1, Class D, 5 1/2s, 2011 Ser. 04-HB2, Class E, 5s, 2012 Morgan Stanley Dean Witter Capital I FRB Ser. 01-NC3, Class B1, 8.998s, 2031 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.412s, 2035 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 1A, Class C1A, 8.22s, 2038 (Cayman Islands) Navistar Financial Corp. Owner Trust Ser. 04-B, Class C, 3.93s, 2012 Ser. 05-A, Class C, 4.84s, 2014 Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 94, 1.686s, 2013 (Cayman Islands) (F) (g) limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) (F) (g) limited recourse sec. notes Ser. 96, 1.458s, 2013 (Cayman Islands) (F) (g) limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A1, 5.16s, 2012 Ser. 01-C, Class A2, 5.92s, 2017 Ser. 01-D, Class A4, 6.93s, 2031 Ser. 01-E, Class A2, 5.05s, 2019 Ser. 02-A, Class A2, 5.01s, 2020 Ser. 02-B, Class A4, 7.09s, 2032 Ser. 02-C, Class A1, 5.41s, 2032 Ser. 99-B, Class A4, 6.99s, 2026 Ser. 99-D, Class A1, 7.84s, 2029 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 11.664s, 2018 (Ireland) FRB Ser. 05-A, Class E, 9.764s, 2012 (Ireland) Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 7.823s, 2035 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 7.823s, 2034 FRB Ser. 05-WCW2, Class M11, 7.823s, 2035 People's Choice Net Interest Margin Note 144A Ser. 04-2, Class B, 5s, 2034 Permanent Financing PLC FRB Ser. 3, Class 3C, 6.45s, 2042 (United Kingdom) FRB Ser. 6, Class 3C, 5.4s, 2042 (United Kingdom) GBP Providian Gateway Master Trust FRB Ser. 04-EA, Class E, 8.199s, 2011 $6,550,000 Providian Gateway Master Trust 144A FRB Ser. 04-BA, Class D, 6.599s, 2010 Residential Asset Securities Corp. 144A Ser. 04-N10B, Class A1, 5s, 2034 FRB Ser. 05-KS10, Class B, 8.073s, 2035 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 5.433s, 2038 (United Kingdom) GBP Rural Housing Trust Ser. 87-1, Class D, 6.33s, 2026 $657,219 SAIL Net Interest Margin Notes 144A Ser. 03-10A, Class A, 7 1/2s, 2033 (Cayman Islands) Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) Ser. 03-5, Class A, 7.35s, 2033 (Cayman Islands) Ser. 03-6A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-7A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-8A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-9A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-BC2A, Class A, 7 3/4s, 2033 (Cayman Islands) Ser. 04-10A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-8A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) Ser. 04-AA, Class A, 4 1/2s, 2034 (Cayman Islands) Sasco Net Interest Margin Trust 144A Ser. 03-BC1, Class B, zero %, 2033 (Cayman Islands) Ser. 05-WF1A, Class A, 4 3/4s, 2035 (Cayman Islands) Sharps SP I, LLC Net Interest Margin Trust 144A Ser. 04-HE2N, Class NA, 5.43s, 2034 (Cayman Islands) Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 7.823s, 2036 South Coast Funding 144A FRB Ser. 3A, Class A2, 6.36s, 2038 (Cayman Islands) Structured Asset Investment Loan Trust 144A FRB Ser. 05-HE3, Class M11, 7.823s, 2035 FRB Ser. 06-BNC2, Class B1, 7.823s, 2036 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 5.575s, 2015 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 (Cayman Islands) TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 (Cayman Islands) Wells Fargo Home Equity Trust 144A Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR13, Class 1A4, IO, 0.742s, 2035 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 6s, 2044 (United Kingdom) Whole Auto Loan Trust 144A Ser. 04-1, Class D, 5.6s, 2011 1,304,511 1,293,776 Total asset-backed securities (cost $473,634,565) SENIOR LOANS (8.1%)(a)(c) Principal amount Value Basic Materials (0.7%) Georgia-Pacific Corp. bank term loan FRN Ser. B, 7.161s, 2013 $3,890,250 $3,881,742 Hercules, Inc. bank term loan FRN Ser. B, 6.526s, 2010 3,122,829 3,123,610 Innophos, Inc. bank term loan FRN 7.27s, 2010 1,712,559 1,713,629 Nalco Co. bank term loan FRN Ser. B, 6.912s, 2010 1,804,993 1,802,285 Novelis, Inc. bank term loan FRN 7.38s, 2012 168,204 168,414 Novelis, Inc. bank term loan FRN Ser. B, 7.38s, 2012 292,144 292,509 PQ Corp. bank term loan FRN Ser. B, 7s, 2012 1,580,000 1,580,000 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 7.126s, 2012 4,950,000 4,954,811 Smurfit-Stone Container Corp. bank term loan FRN 4.94s, 2010 271,070 271,974 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 7.52s, 2011 1,788,834 1,794,796 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 7.459s, 2011 606,851 608,873 St. Mary's Cement Corp. bank term loan FRN 6.979s, 2009 975,000 982,313 Capital Goods (0.8%) AGCO Corp. bank term loan FRN 6.729s, 2008 1,354,750 1,360,677 Allied Waste Industries, Inc. bank term loan FRN Ser. A, 4.88s, 2012 524,769 521,966 Allied Waste Industries, Inc. bank term loan FRN Ser. B, 6.759s, 2012 1,349,028 1,341,669 Communications & Power Industries bank term loan FRN 7.487s, 2010 1,105,801 1,107,874 Enersys Capital, Inc. bank term loan FRN Ser. B, 7.228s, 2011 1,483,021 1,483,021 Graham Packaging Corp. bank term loan FRN Ser. B, 7.213s, 2011 987,469 988,209 Hexcel Corp. bank term loan FRN Ser. B, 6.813s, 2012 3,789,868 3,791,449 Invensys, PLC bank term loan FRN Ser. B-1, 8.501s, 2009 (United Kingdom) 228,098 228,098 Mueller Group, Inc. bank term loan FRN Ser. B, 7.364s, 2012 3,174,965 3,187,439 Roper Industries, Inc. bank term loan FRN Ser. A, 6.06s, 2009 2,610,537 2,604,011 Terex Corp. bank term loan FRN 7.059s, 2009 1,230,948 1,230,948 Terex Corp. bank term loan FRN Ser. C, 7.559s, 2009 3,121,641 3,137,250 Transdigm, Inc. bank term loan FRN 7s, 2013 1,050,000 1,050,000 Communication Services (0.8%) Consolidated Communications Holdings bank term loan FRN Ser. D, 6.78s, 2011 3,742,644 3,728,609 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 6 3/4s, 2012 2,500,000 2,489,375 Hawaiian Telecom Communications bank term loan FRN Ser. B, 7.23s, 2012 997,778 1,000,628 Intelsat Bermuda, Ltd. bank term loan FRN Ser. B, 6 3/4s, 2011 (Bermuda) 3,833,786 3,832,187 Level 3 Communications, Inc. bank term loan FRN 8s, 2011 1,200,000 1,198,500 PanAmSat Corp. bank term loan FRN Ser. B1, 7.184s, 2010 2,248,655 2,248,093 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 6.73s, 2012 2,523,499 2,523,499 Valor Telecommunications Enterprises LLC/Finance Corp. bank term loan FRN Ser. B, 6.753s, 2012 4,543,333 4,541,439 Windstream Corp. bank term loan FRN Ser. B, 5 3/4s, 2013 1,162,000 1,164,420 Consumer Cyclicals (1.6%) Adams Outdoor Advertising, LP bank term loan FRN 6.846s, 2012 722,060 723,564 Affinion Group, Inc. bank term loan FRN Ser. B, 7.925s, 2013 4,208,195 4,222,663 Boise Cascade Corp. bank term loan FRN Ser. D, 6 3/4s, 2011 1,198,257 1,199,483 Coinmach Service Corp. bank term loan FRN Ser. B-1, 7.715s, 2012 1,247,478 1,251,117 Goodyear Tire & Rubber Co. (The) bank term loan FRN 7.954s, 2010 1,295,000 1,299,047 Landsource, Inc. bank term loan FRN Ser. B, 7.688s, 2010 1,650,000 1,652,063 Maguire Properties, Inc. bank term loan FRN Ser. B, 7.108s, 2010 (R) 2,383,780 2,393,465 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 7.77s, 2013 2,136,076 2,148,091 Nortek Holdings, Inc. bank term loan FRN Ser. B, 6.69s, 2011 1,466,119 1,463,370 Penn National Gaming, Inc. bank term loan FRN Ser. B, 6.899s, 2012 1,091,750 1,094,024 PRIMEDIA, Inc. bank term loan FRN Ser. B, 7.38s, 2013 895,500 883,411 R.H. Donnelley Finance Corp. bank term loan FRN Ser. A-3, 6.319s, 2009 580,964 575,880 R.H. Donnelley Finance Corp. bank term loan FRN Ser. D, 6.683s, 2011 2,823,080 2,807,957 Raycom Media, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 1,840,394 1,826,591 Sealy Corp. bank term loan FRN Ser. D, 7.098s, 2012 Standard-Pacific Corp. bank term loan FRN Ser. B, 6.671s, 2013 Sun Media Corp. bank term loan FRN Ser. B, 7.126s, 2009 (Canada) Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B-1, 8.034s, 2012 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. DD, 5.62s, 2012 (U) TRW Automotive, Inc. bank term loan FRN Ser. B, 6 1/4s, 2010 TRW Automotive, Inc. bank term loan FRN Ser. B2, 6.813s, 2010 TRW Automotive, Inc. bank term loan FRN Ser. E, 6 3/4s, 2010 Venetian Casino Resort, LLC bank term loan FRN Ser. B, 6.73s, 2011 Venetian Casino Resort, LLC bank term loan FRN Ser. DD, 6.73s, 2011 Veterinary Centers of America, Inc. bank term loan FRN Ser. B, 6 5/8s, 2011 Visant Holding Corp. bank term loan FRN Ser. C, 7.318s, 2010 William Carter Holdings Co. (The) bank term loan FRN Ser. B, 6.703s, 2012 Consumer Staples (2.2%) AMC Entertainment, Inc. bank term loan FRN Ser. B, 7.216s, 2013 Ashtead Group PLC bank term loan FRN Ser. B, 6.938s, 2009 (United Kingdom) Avis Budget Car Rental bank term loan FRN Ser. B, 6.35s, 2012 Brand Services, Inc. bank term loan FRN 7.383s, 2009 Burger King Corp. bank term loan FRN Ser. B-1, 6 1/2s, Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 7.53s, 2013 Cablevision Systems Corp. bank term loan FRN Ser. B, 6.886s, 2013 CBRL Group, Inc. bank term loan FRN Ser. B, 6.63s, 2013 CBRL Group, Inc. bank term loan FRN Ser. DD, 5 3/4s, 2007 (U) Cebridge Connections, Inc. bank term loan FRN Ser. B, 7.379s, 2013 Century Cable Holdings bank term loan FRN 10 1/4s, 2009 Charter Communications bank term loan FRN Ser. B, 7.755s, 2013 Cinemark, Inc. bank term loan FRN Ser. C, 6.895s, 2011 Constellation Brands, Inc. bank term loan FRN Ser. B, 6.786s, 2013 DirecTV Holdings, LLC bank term loan FRN Ser. B, 6.794s, 2013 Gray Television, Inc. bank term loan FRN Ser. B, 6.49s, 2012 Insight Midwest, LP/Insight Capital, Inc. bank term loan FRN 7s, 2009 Jean Coutu Group, Inc. bank term loan FRN Ser. B, 7 5/8s, 2011 (Canada) Mediacom Communications Corp. bank term loan FRN Ser. C, 6.921s, 2015 Mediacom Communications Corp. bank term loan FRN Ser. DD, 7.38s, 2015 MGM Studios, Inc. bank term loan FRN Ser. B, 7.229s, Olympus Cable Holdings, LLC bank term loan FRN Ser. B, 10 1/4s, 2010 Pinnacle Foods Holding Corp. bank term loan FRN 6.986s, 2010 Prestige Brands, Inc. bank term loan FRN Ser. B, 7.236s, 2011 Regal Cinemas, Inc. bank term loan FRN Ser. B, 7s, 2010 Reynolds American, Inc. bank term loan FRN Ser. B, 7.256s, 2012 Six Flags, Inc. bank term loan FRN Ser. B, 7.317s, 2009 Universal City Development bank term loan FRN Ser. B, 7.12s, 2011 Warner Music Group bank term loan FRN Ser. B, 7.222s, Young Broadcasting, Inc. bank term loan FRN Ser. B, 7.734s, 2012 Energy (0.2%) CR Gas Storage bank term loan FRN 8 3/4s, 2013 CR Gas Storage bank term loan FRN 8 3/4s, 2013 CR Gas Storage bank term loan FRN Ser. DD, 6 3/4s, 2013 (U) CR Gas Storage bank term loan FRN Ser. B, 8 3/4s, 2013 Dresser, Inc. bank term loan FRN 8.65s, 2010 Dresser, Inc. bank term loan FRN Ser. C, 7.6s, 2009 Dresser-Rand Group, Inc. bank term loan FRN Ser. B, 6.923s, 2011 Meg Energy Corp. bank term loan FRN 7s, 2013 (Canada) Meg Energy Corp. bank term loan FRN Ser. DD, 6s, 2013 (Canada) (U) Petroleum Geo-Services ASA bank term loan FRN Ser. B, 7.48s, 2012 (Norway) Universal Compression, Inc. bank term loan FRN Ser. B, 6.48s, 2012 Financial (0.4%) Ameritrade Holding Corp. bank term loan FRN Ser. B, 6.6s, 2013 2,486,744 2,479,905 Capital Automotive bank term loan FRN 6.86s, 2010 (R) 5,649,721 5,635,597 Fidelity National Information Solutions bank term loan FRN Ser. B, 6.92s, 2013 3,197,542 3,193,794 Nasdaq Stock Market, Inc. (The) bank term loan FRN Ser. B, 6.969s, 2012 1,169,428 1,167,381 Nasdaq Stock Market, Inc. (The) bank term loan FRN Ser. C, 6.974s, 2012 678,875 677,857 Health Care (0.7%) Alderwoods Group, Inc. bank term loan FRN 7.082s, 2009 503,913 503,913 Community Health Systems, Inc. bank term loan FRN Ser. B, 6.97s, 2011 2,354,317 2,355,579 DaVita, Inc. bank term loan FRN Ser. B, 6.992s, 2012 1,703,915 1,705,867 Fresenius Medical Care AG & Co. KGaA bank term loan FRN Ser. B, 6.384s, 2013 (Germany) 407,000 402,739 Healthsouth Corp. bank term loan FRN Ser. B, 8.52s, 2013 5,550,000 5,546,037 IASIS Healthcare Corp. bank term loan FRN Ser. B, 7.264s, 2011 1,184,887 1,190,071 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 6.73s, 2011 853,296 857,918 LifePoint, Inc. bank term loan FRN Ser. B, 6.905s, 2012 4,294,865 4,285,919 Stewart Enterprises, Inc. bank term loan FRN Ser. B, 6.826s, 2011 563,832 563,832 Vanguard Health Systems bank term loan FRN 6.95s, 2011 990,025 993,325 VWR International, Inc. bank term loan FRN Ser. B, 7.34s, 2011 1,812,519 1,812,520 Technology (0.4%) AMI Semiconductor, Inc. bank term loan FRN 6.581s, 2012 3,950,034 3,951,682 Extensity, Inc. bank term loan FRN Ser. B, 7.668s, 2011 150,000 149,719 JDA Software Group, Inc. bank term loan FRN Ser. B, 7 1/4s, 2013 300,000 300,000 Nortel Networks, Inc. bank term loan FRN Ser. A, 7 1/8s, 2007 (Canada) 1,000,000 997,500 ON Semiconductor Corp. bank term loan FRN Ser. BH, 7.23s, 2011 1,975,035 1,971,332 UGS Corp. bank term loan FRN Ser. C, 7.09s, 2012 3,565,435 3,556,521 Transportation (0.1%) United Airlines bank term loan FRN Ser. B, 8 5/8s, 2012 1,531,250 1,545,605 United Airlines bank term loan FRN Ser. DD, 8 7/8s, 2012 218,750 220,801 Utilities & Power (0.2%) El Paso Corp. bank term loan FRN 4.729s, 2009 725,000 728,222 El Paso Corp. bank term loan FRN Ser. B, 7 3/4s, 2009 2,398,009 2,411,663 NRG Energy, Inc. bank term loan FRN Ser. B, 7.23s, 2013 3,171,053 3,172,854 Total senior loans (cost $236,884,253) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (1.5%)(a) Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 5 1/2s, May 1, 2020 $465,746 $457,250 Federal National Mortgage Association Pass-Through Certificates 8s, April 1, 2027 3,175 3,383 7s, with due dates from July 1, 2031 to April 1, 2034 44,676 45,808 6 1/2s, with due dates from October 1, 2034 to February 1, 2035 19,816 19,962 6 1/2s, November 1, 2017 33,026 33,444 5 1/2s, April 1, 2036 445,539 427,805 5 1/2s, with due dates from January 1, 2009 to February 1, 2021 5,316,425 5,225,557 5 1/2s, TBA, July 1, 2036 11,100,000 10,656,867 5s, April 1, 2021 19,734 19,001 5s, TBA, July 1, 2021 14,100,000 13,576,757 4 1/2s, with due dates from October 1, 2020 to October 1, 2035 14,358,519 13,058,393 4s, with due dates from May 1, 2019 to September 1, 2020 969,938 897,299 Total U.S. government agency mortgage obligations (cost $44,968,187) U.S. TREASURY OBLIGATIONS (7.3%)(a) Principal amount Value U.S. Treasury Bonds 6 1/4s, May 15, 2030 $79,772,000 $90,354,250 6 1/4s, August 15, 2023 77,090,000 85,039,906 U.S. Treasury Strip zero %, November 15, 2024 98,235,000 37,143,380 Total U.S. treasury obligations (cost $209,727,839) PURCHASED OPTIONS OUTSTANDING (0.4%)(a) Expiration date/strike Contract amount price Value Option on an interest rate swap with Citibank, N.A. London for the right to pay a fixed rate of 4.55% versus the six month EUR-EURIBOR-Telerate maturing on June 8, 2016. EUR 106,030,000 Jun-11/$4.555 $2,792,523 Option on an interest rate swap with Citibank, N.A. London for the right to receive a fixed rate of 4.55% versus the six month EUR-EURIBOR-Telerate maturing on June 8, 2016. EUR 106,030,000 Jun-11/$4.555 2,684,075 Option on an interest rate swap with Lehman Brothers for the obligation to right to receive a fixed rate of 4.545% versus the six month EUR-EURIBOR-Telerate maturing on June 9, 2016. EUR 106,030,000 Jun-11/$4.545 2,629,851 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate swap of 4.545% semi-annually versus the six month USD-LIBOR-BBA maturing June 9, 2016. EUR 106,030,000 Jun-11/$4.545 2,833,191 Total purchased options outstanding (cost $11,077,620) SHORT-TERM INVESTMENTS (3.0%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 79,588,382 $79,588,382 U.S. Treasury Bills for an effective yield of 4.708%, August 17, 2006 (SEG) $400,000 397,545 U.S. Treasury Bills for an effective yield of 4.700%, August 17, 2006 (SEG) 5,599,000 5,564,641 U.S. Treasury Bills for an effective yield of 4.700%, August 17, 2006 (SEG) 539,000 535,692 U.S. Treasury Bills for an effective yield of 4.700%, August 17, 2006 (SEG) 80,000 79,509 Total short-term investments (cost $86,165,769) TOTAL INVESTMENTS Total investments (cost $2,886,347,864)(b) FORWARD CURRENCY CONTRACTS TO BUY at 6/30/06 (aggregate face value $356,555,651) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $69,753,708 $70,262,271 7/19/06 $(508,563) British Pound 39,067,271 38,929,127 9/20/06 138,144 Canadian Dollar 85,308,166 85,068,329 7/19/06 239,837 Czechoslovak Koruna 7,436,304 7,420,282 9/20/06 16,022 Danish Krone 6,721,331 6,808,236 9/20/06 (86,905) Euro 31,612,668 31,140,766 9/20/06 471,902 Japanese Yen 20,319,421 20,336,165 8/16/06 (16,744) Korean Won 17,756,064 18,103,871 8/16/06 (347,807) Malaysian Ringgit 7,397,996 7,375,041 8/16/06 22,955 Norwegian Krone 43,587,585 44,600,893 9/20/06 (1,013,308) Polish Zloty 11,563,065 11,750,168 9/20/06 (187,103) Slovakian Koruna 7,388,527 7,391,619 9/20/06 (3,092) Swedish Krona 36,360 35,666 9/20/06 694 Thai Baht 7,381,054 7,333,217 8/16/06 47,837 Total $(1,226,131) FORWARD CURRENCY CONTRACTS TO SELL at 6/30/06 (aggregate face value $738,308,179) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $82,388,290 $83,708,213 7/19/06 $1,319,923 British Pound 78,514,963 78,648,200 9/20/06 133,237 Canadian Dollar 31,390,790 30,881,308 7/19/06 (509,482) Euro 227,490,554 229,707,098 9/20/06 2,216,544 Japanese Yen 180,690,633 180,132,554 8/16/06 (558,079) New Zealand Dollar 119,072 118,295 7/19/06 (777) Norwegian Krone 7,396,774 7,281,638 9/20/06 (115,136) Swedish Krona 78,149,124 77,976,889 9/20/06 (172,235) Swiss Franc 50,256,976 49,853,984 9/20/06 (402,992) Total $1,911,003 FUTURES CONTRACTS OUTSTANDING at 6/30/06 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Goverment Bond 10 yr (Long) 53 $5,259,480 Sep-06 $(90,312) Euro 90 day (Long) 907 214,097,350 Sep-06 (1,223,687) Euro 90 day (Short) 256 60,441,600 Mar-07 149,704 Euro-Bobl 5 yr (Short) 30 4,184,912 Sep-06 698 Euro-Bund 10 yr (Short) 80 11,794,924 Sep-06 50,890 Euro-Schatz 2 yr (Long) 94 12,497,408 Sep-06 (16,531) Japanese Government Bond 10 yr (Long) 183 210,778,215 Sep-06 162,009 U.K. Gilt 10 yr (Long) 208 41,888,876 Sep-06 (489,172) U.S. Treasury Bond 20 yr (Long) 671 71,566,344 Sep-06 (222,381) U.S. Treasury Note 10 yr (Short) 1363 142,923,328 Sep-06 1,005,918 U.S. Treasury Note 5 yr (Short) 1449 149,835,656 Sep-06 841,072 U.S. Treasury Note 2 yr (Short) 2380 482,619,375 Sep-06 1,740,661 Total $1,908,869 WRITTEN OPTIONS OUTSTANDING at 6/30/06 (premiums received $2,178,226) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank for the obligation to receive a fixed rate of 0.60% versus the six month JPY-LIBOR maturing on January 31, 2008. JPY 73,373,200,000 Jan-07/JPY 0.60 $2,834,787 Option on an interest rate swap with Citibank for the obligation to pay a fixed rate of 1.165% versus the one year JPY-LIBOR maturing on April 3, 2008. JPY 59,657,639,000 Mar-07/JPY 1.165 1,212,986 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/06 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Bank of America, N.A. $5,000,000 9/1/15 3 month USD-LIBOR-BBA 4.53% $(365,544) 42,000,000 1/27/14 4.35% 3 month USD-LIBOR-BBA 3,043,093 Citibank, N.A. NOK 284,790,000 7/14/10 6 month NOK-NIBOR-NIBR 3.40% (859,289) EUR 36,276,000 7/14/10 2.7515% 6 month EUR-EURIBOR-Telerate 1,460,996 CAD 60,140,000 5/10/16 4.884% 3 month CAD-BA-CDOR 773,437 JPY 12,904,000,000 4/26/11 6 month JPY-LIBOR-BBA 1.56125% 348,788 JPY 5,400,000,000 4/22/13 1.9225% 6 month JPY-LIBOR-BBA (433,761) JPY 24,459,632,000 4/3/08 1 year JPY-LIBOR-BBA 1.165% 85,598 EUR 92,670,000 4/26/11 3.8345% 6 month EUR-EURIBOR-Telerate 784,284 JPY 1,700,000,000 4/21/36 6 month JPY-LIBOR-BBA 2.775% 241,737 EUR 14,140,000 7/22/10 2.825% 6 month EUR-EURIBOR-Telerate 517,228 NOK 115,000,000 7/22/10 6 month NOK-NIBOR-NIBR 3.52% (255,679) JPY 6,200,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% (1,342,548) Credit Suisse First Boston International $ 42,918,600 7/9/14 4.945% 3 month USD-LIBOR-BBA 1,542,667 37,886,000 7/9/06 3 month USD-LIBOR-BBA 2.931% 75,148 Credit Suisse International GBP 6,726,000 4/3/36 GBP 16,944,346 at maturity 6 month USD-LIBOR-BBA 708,870 Deutsche Bank AG $ 21,693,259 8/2/22 3 month USD-LIBOR-BBA 5.7756% 284,905 24,344,349 8/2/32 5.86% 3 month USD-LIBOR-BBA (536,857) Goldman Sachs Capital Markets, L.P. 21,693,259 8/12/22 3 month USD-LIBOR-BBA 5.601% (130,425) 24,344,349 8/12/32 5.689% 3 month USD-LIBOR-BBA 42,965 43,565,000 8/1/22 3 month USD-LIBOR-BBA 5.845% 906,279 48,888,992 8/1/32 5.919% 3 month USD-LIBOR-BBA (1,483,353) HSBC Bank USA, National Associates CAD 245,413,000 2/16/08 3 month CAD-BA-CDOR 4.20% 431,841 CAD 58,644,000 2/16/16 4.5875% 3 month CAD-BA-CDOR 1,377,585 JPMorgan Chase Bank, N.A. $ 316,231,000 5/4/08 3 month USD-LIBOR-BBA 5.37% (1,324,274) 102,399,000 5/4/16 5.62375% 3 month USD-LIBOR-BBA 720,470 GBP 116,956,000 6/30/08 5.095% 6 month GBP-LIBOR-BBA JPY 21,270,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA 140,868 $ 49,000,000 5/10/35 5.062% 3 month USD-LIBOR-BBA 5,119,136 113,000,000 5/10/15 3 month USD-LIBOR-BBA 4.687% (8,064,066) 210,000,000 5/10/07 4.062% 3 month USD-LIBOR-BBA 3,097,255 Lehman Brothers Special Financing, Inc. JPY 12,649,000,000 10/21/15 1.61% 6 month JPY-LIBOR-BBA 4,139,046 $ 42,000,000 1/26/14 4.3375% 3 month USD-LIBOR-BBA 3,077,273 68,727,000 12/11/13 3 month USD-LIBOR-BBA 4.641% (4,350,956) GBP 6,285,000 3/15/36 15,214,937.50 GBP at maturity 6 month GBP-LIBOR-BBA 993,065 $ 21,693,259 8/2/22 3 month USD-LIBOR-BBA 5.7756% 284,905 21,082,941 8/2/12 5.152% 3 month USD-LIBOR-BBA 286,469 35,000,000 7/23/12 3 month USD-LIBOR-BBA 5.114% (531,638) Merrill Lynch Capital Services, Inc. EUR 22,000,000 7/26/10 2.801% 6 month EUR-EURIBOR-Telerate 833,439 NOK 174,700,000 7/26/10 6 month NOK-NIBOR-NIBR 3.54% (376,033) EUR 337,100,000 2/19/07 2.5645% 6 month EUR-EURIBOR-Telerate 2,388,780 JPY 16,380,000,000 12/15/07 0.7411% 6 month JPY-LIBOR-BBA 34,950 $ 37,600,000 11/22/16 4.1735% 3 month U.S. Bond Market Association 20,327 Municipal Swap Index 26,300,000 11/22/16 3 month USD-LIBOR-BBA 5.711% (59,175) 21,082,941 8/13/12 4.94% 3 month USD-LIBOR-BBA 536,478 21,693,259 8/12/22 3 month USD-LIBOR-BBA 5.601% (130,426) 43,565,000 8/1/22 3 month USD-LIBOR-BBA 5.845% 906,279 42,339,343 8/1/12 5.204% 3 month USD-LIBOR-BBA 447,862 Morgan Stanley Capital Services, Inc. 15,000,000 5/17/12 3 month USD-LIBOR-BBA 5.7775% 95,222 2,000,000 10/2/10 6.94% 3 month USD-LIBOR-BBA (105,802) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/06 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Credit Suisse International 75,621,000 4/26/11 2.14% French Non-revised Consumer $(135,355) Price Index excluding tobacco EUR 75,621,000 4/26/11 (2.15%) Euro Non-revised Consumer 599,424 Price Index excluding tobacco EUR 6,726,000 4/3/36 3.1225% GBP Non-revised Retail Price 122,164 GBP Index Goldman Sachs International $ 6,497,000 9/15/11 Ford Credit Auto Owner Trust (56,013) (678 bp 1 month USD-LIBOR) Series 2005-B Class D JPMorgan Chase Bank, N.A. 47,968,000 6/16/14 (2.245%) Euro Non-revised Consumer (325,134) Price Index excluding tobacco EUR 47,968,000 6/16/14 (2.275%) Euro Non-revised Consumer 220,612 Price Index excluding tobacco EUR Lehman Brothers Special Financing, Inc. 6,285,000 3/15/36 1,498,412 GBP at maturity GBP Non-revised Retail Price 22,084 GBP Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/06 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ CDX NA HY Series 3 Index $129,315 $6,240,000 6/20/10 360 bp $366,685 DJ CDX NA HY Series 4 Index 271,706 12,480,000 6/20/10 360 bp 746,445 DJ CDX NA HY Series 4 Index (99,806) 29,952,000 6/20/10 (360 bp) (1,239,180) DJ CDX NA HY Series 4 Index (66,575) 14,976,000 6/20/10 (360 bp) (636,262) DJ CDX NA HY Series 6 Index 262,500 30,000,000 6/20/11 (345 bp) 55,075 L-3 Communications Corp. 7 5/8s, 2012 2,570,000 9/20/11 (111 bp) (2,000) L-3 Communications Corp. 7 5/8s, 2012 1,030,000 6/20/11 (101 bp) 1,569 Citibank, N.A. DJ CDX NA HY Series 6 Index 2,350 1,880,250 6/20/11 (345 bp) (10,650) DJ CDX NA HY Series 6 Index 15,251 938,500 6/20/11 (345 bp) 8,761 DJ CDX NA HY Series 6 Index 25-35% tranche 7,521,000 6/20/11 80 bp (12,242) DJ CDX NA HY Series 6 Index 25-35% tranche 3,754,000 6/20/11 74 bp (18,146) Citigroup Financial Products, Inc. DJ CDX NA IG Series 4 Index 3-7% tranche 15,961,000 6/20/15 (677.5 bp) 1,508,509 CreditSuisse First Boston International Republic of Argentina, 8.28s, 2033 5,135,000 7/20/09 (214 bp) (50,830) Deutsche Bank AG Republic of Indonesia, 6.75s, 2014 2,130,000 9/20/16 294 bp 182 Republic of Indonesia, 6.75s, 2014 2,130,000 9/20/16 292 bp (2,553) Goldman Sachs Capital Markets, L.P. DJ CDX NA HY Series 3 Index 84,055 6,240,000 6/20/10 (360 bp) 321,425 DJ CDX NA HY Series 4 Index 81,315 14,976,000 6/20/10 (360 bp) (488,371) DJ CDX NA HY Series 5 Index (1,218,698) 75,175,000 12/20/10 (395 bp) (4,099,392) DJ CDX NA HY Series 6 Index 23,068 2,306,750 6/20/11 (345 bp) 7,118 DJ CDX NA HY Series 6 Index 25-35% tranche 9,227,000 6/20/11 74 bp (39,292) DJ CDX NA IG Series 5 Index 3-7% tranche 3,578,000 12/20/10 (115 bp) (48,093) DJ CDX NA IG Series 5 Index 3-7% tranche 4,499,000 12/20/10 (113 bp) (56,891) Goldman Sachs International DJ CDX NA HY Series 6 Index 5,742 2,296,750 6/20/11 (345 bp) (10,138) DJ CDX NA HY Series 6 Index 25-35% tranche 9,187,000 6/20/11 85 bp 2,726 One of the underlying securities in the basket of BB CMBS 28,743,000 (a) 2.461% 1,441,201 securities Lehman Brothers Special Financing, Inc. DJ CDX NA HY Series 3 Index 142,322 6,240,000 6/20/10 (360 bp) 379,692 DJ CDX NA HY Series 4 Index 137,923 29,952,000 6/20/10 (360 bp) (1,001,452) DJ CDX NA HY Series 4 Index (164,514) 15,322,560 6/20/10 (360 bp) (747,384) DJ CDX NA HY Series 6 Index (5,718) 2,287,000 6/20/11 (345 bp) (21,530) DJ CDX NA HY Series 6 Index 13,800 1,840,000 6/20/11 (345 bp) 1,078 DJ CDX NA HY Series 6 Index 22,673 2,267,250 6/20/11 (345 bp) 6,997 DJ CDX NA HY Series 6 Index 375,000 50,000,000 6/20/11 (345 bp) 29,292 DJ CDX NA HY Series 6 Index 25-35% tranche 9,148,000 6/20/11 96 bp 45,496 DJ CDX NA HY Series 6 Index 25-35% tranche 7,360,000 6/20/11 74 bp (32,552) DJ CDX NA HY Series 6 Index 25-35% tranche 9,069,000 6/20/11 72 bp (86,928) DJ CDX NA IG Series 4 Index 3-7% tranche 2,653,000 6/20/12 309 bp 133,303 DJ CDX NA IG Series 4 Index 3-7% tranche 12,735,000 6/20/10 (124.5 bp) (271,261) Merrill Lynch Capital Services, Inc. L-3 Communications Corp. 7 5/8s, 2012 2,576,000 6/20/11 (92 bp) 13,910 Merrill Lynch International DJ CDX NA HY Series 4 Index 168,664 7,872,000 6/20/10 360 bp 468,115 Merrill Lynch International & Co. C.V. DJ CDX NA IG Series 5 Index 3-7% tranche 3,578,000 12/20/12 246 bp 27,413 Morgan Stanley Capital Services, Inc. DJ CDX NA HY Series 6 Index (17,385) 2,318,000 6/20/11 (345 bp) (33,412) DJ CDX NA HY Series 6 Index (11,079) 2,215,750 6/20/11 (345 bp) (26,399) DJ CDX NA HY Series 6 Index (7,576) 1,515,250 6/20/11 (345 bp) (18,053) DJ CDX NA HY Series 6 Index 2,170,000 6/20/11 (345 bp) (15,004) DJ CDX NA HY Series 6 Index 23,463 2,346,250 6/20/11 (345 bp) 7,241 DJ CDX NA HY Series 6 Index 25-35% tranche 9,272,000 6/20/11 107.5 bp 92,422 DJ CDX NA HY Series 6 Index 25-35% tranche 8,863,000 6/20/11 106 bp 82,790 DJ CDX NA HY Series 6 Index 25-35% tranche 6,061,000 6/20/11 103.5 bp 49,943 DJ CDX NA HY Series 6 Index 25-35% tranche 8,680,000 6/20/11 885 bp (22,522) DJ CDX NA HY Series 6 Index 25-35% tranche 9,385,000 6/20/11 73 bp (128,498) DJ CDX NA HY Series 6 Index 25-35% tranche 38,127 2,346,250 6/20/11 345 bp 21,904 DJ CDX NA HY Series 6 Index 25-35% tranche 9,385,000 6/20/11 74 bp (45,366) DJ CDX NA IG Series 4 Index 3-7% tranche 23,030,000 6/20/10 (62 bp) 18,444 DJ CDX NA IG Series 4 Index 3-7% tranche 10,153,000 6/20/12 275 bp 320,025 DJ CDX NA IG Series 4 Index 3-7% tranche 10,820,000 6/20/10 (114 bp) (193,115) DJ CDX NA IG Series 4 Index 3-7% tranche 2,653,000 6/20/10 (110.5 bp) (43,583) DJ CDX NA IG Series 5 Index 3-7% tranche 3,578,000 12/20/12 248 bp 31,263 DJ CDX NA IG Series 5 Index 3-7% tranche 3,578,000 12/20/10 (115 bp) (48,093) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. NOTES (a) Percentages indicated are based on net assets of $2,892,493,681. (b) The aggregate identified cost on a tax basis is $2,888,972,975, resulting in gross unrealized appreciation and depreciation of $73,644,301 and $95,087,729, respectively, or net unrealized depreciation of $21,443,428. (c) Senior loans are exempt from registration under the Security Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rate shown for senior loans are the current interest rates at June 30, 2006. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (DEF) Security is in default of principal and interest. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at June 30, 2006 was $9,213,595 or 0.3% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at June 30, 2006. ## The securities noted above were purchased during the period for an aggregate cost of $3,275,678. After the end of the period, questions arose regarding a potential misidentification of the characteristics of these securities. As a result of initial inquiries into the matter, the value of these securities was adjusted to the values shown in this schedule aggregating $2,247,285. An investigation of the facts surrounding the acquisition and valuation of these securities is currently underway to determine whether the fund may have claims against other parties in this regard. (R) Real Estate Investment Trust. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $5,256,294 for the period ended June 30, 2006. During the period ended June 30, 2006, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $613,809,100 and $659,562,145, respectively. (F) Security is valued at fair value following procedures approved by the Trustees. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (U) A portion of the position represents unfunded loan commitments. As of June 30, 2006, the fund had unfunded loan commitments of $1,900,885, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments CBRL Group, Inc. $97,655 CR Gas Storage Meg Energy Corp. Trump Hotel & Casino Resort, Inc. Totals $1,803,230 At June 30, 2006, liquid assets totaling $716,767,088 have been designated as collateral for open forward commitments, swap contracts, and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at June 30, 2006. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at June 30, 2006. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at June 30, 2006: (as a percentage of Portfolio Value) Argentina 1.0% Brazil Canada Cayman Islands France Germany Ireland Japan Luxembourg Russia South Africa Spain Sweden United Kingdom United States Other Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Stripped mortgage-backed securities The fund may invest in stripped mortgage-backed securities which represent a participation in mortgage loans and may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3.
